DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claims 1 and 11 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments filed on 16 September 2022 as part of a Request for Continued Examination have been fully considered from a 35 U.S.C. 101 perspective, and Examiner is of the position that the Applicant’s arguments against the initial 35 U.S.C. 101 rejections of the claims raised in the Non-Final Office Action of 07 December 2021 are still applicable to the claims as amended, and even assuming arguendo that the claims are found to be directed towards an abstract idea, such as the enumerated grouping of a mathematical concept, such as frequency calculations, or a mental process, they contain additional elements, such as identifying a deviation from the baseline frequency and identifying an emergence of documents related to the deviation, that are integrated into a practical application and the additional elements amount to significantly more than the abstract idea such that the claim as a whole is directed towards patent eligible subject matter as illustrated by the problem with the state of the art detailed in the specification at paragraphs [0003]-[0009] and the technical benefit incorporated in the claims detailed in paragraphs [0010]-[0013].

The claim amendments and arguments filed on 16 September 2022 as part of a Request for Continued Examination as they apply to the 35 U.S.C 103 rejections of the independent claims have been fully considered.
On pages 9-10 of the remarks, Applicant’s representative argues that the Frieder reference does not disclose identifying surprises or unexpected events in an additional set of documents by comparing a frequency of ontological terms in the additional set of documents to an ontological term baseline established in an initial set of documents.  Instead, Applicant argues, the Frieder reference discloses identifying hypothesis by weighing ontological vectors.
Similarly, n pages 10-13 of the remarks, Applicant’s representative argues that the Raza reference does not teach cure the deficiencies of the Frieder reference described above because Raza does not teach comparing the frequency of terms in an employee’s unstructured data to a baseline frequency of those terms.
Examiner has considered the claim amendments and arguments presented, in conjunction with the similar type arguments presented in the Examiner Interview of 23 August 2022, conducted an updated prior art search, and applied a new reference, to address the claims as amended, detailed in the rejection provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frieder et al. U.S. Pub. No. 2015/0235138 (hereinafter “Frieder”) in view of Danson et al. U.S. Pub. No. 2017/0270425 (hereinafter “Danson”).
Regarding independent claim 1, Frieder discloses:
receiving an ontology including ontological terms related to a domain of interest (Frieder at paragraph [0054] discloses an ontology comprising a plurality of fields which may include “…subject, verb, object, adjective, adverb, preposition, location, climate, mood, time, interaction, human interaction, interest, preference, as well as any other generic attributes…” which Examiner is interpreting as reading on ontological terms and as disclosed in Frieder at paragraph [0054] may relate to user interests [i.e., domain of interest].)

receiving documents by a server (Frieder at paragraph [0043] discloses a content server and Frieder at paragraph [0053] discloses collecting data and treating each piece of data as a document.)

analyzing the documents, by the server, to identify a baseline frequency of the ontological terms (Frieder at paragraph [0010] discloses selecting a form of ontology, comprising many fields and ontological terms as illustrated in Frieder at paragraph [0054] discussed above, and coding the corpus of data based on the form of the ontology[i.e., identifying the ontological terms in the documents].  Further, Frieder at paragraphs [0066]-[0067] disclose forming, weighing and merging various hypotheses from the ontological terms, and using and a frequency of words as a weighting scheme, Examiner is of the position that the frequency of words disclosed in Frieder at paragraph [0067] reads on the claim limitation reciting identify a baseline frequency of the ontological terms.  Additionally, Frieder at paragraph [0078] discloses in part, “The system can be configured to apply one or more weighing criteria. For example, the system can be configured to apply a relatively simple relevancy criterion or criteria, for example, the frequency of occurrences of the different hypotheses in the corpus.”)

receiving additional documents; identifying, by the server, the frequency of the ontological terms in the additional documents (Frieder at paragraph [0053] discloses receiving corpus data from a plurality of sources [i.e., receiving additional documents] and Frieder at paragraph [0054] discloses coding the corpus of data based on the form of the ontology [i.e., identifying…the occurrence of the ontological terms in the additional documents].  Further, Frieder at paragraphs [0066]-[0067] disclose forming, weighing and merging various hypotheses from the ontological terms, and using and a frequency of words as a weighting scheme, Examiner is of the position that the frequency of words disclosed in Frieder at paragraph [0067] reads on the claim limitation reciting identify a baseline frequency of the ontological terms.  Additionally, Frieder at paragraph [0078] discloses in part, “The system can be configured to apply one or more weighing criteria. For example, the system can be configured to apply a relatively simple relevancy criterion or criteria, for example, the frequency of occurrences of the different hypotheses in the corpus.”)

While Frieder at paragraphs [0066]-[0067] discloses tracking a frequency of words, thresholding, and clustering of concepts and hypotheses, Frieder does not disclose:
identifying a deviation from the baseline frequency of the ontological terms, by the server, by comparing the frequency of the ontological terms in the additional documents to the baseline frequency of the ontological terms.
However, Danson at paragraph [0074] teaches in part, “For example, if the frequency rate of a particular term greatly increased between the first/second and third/fourth frames, it may be associated with a popular emerging topic.”
Both the Frieder reference, and the Danson reference, in the sections cited by the Examiner, are in the field of endeavor of identifying trends in data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating and weighting of hypothesis and coding of a corpus of data based on ontology and frequency of words as disclosed in Frieder with the comparison of term frequency rates between data sets or time frames as taught in Danson to identify trending terms (See Danson at paragraphs [0005]-[0006]).

While Frieder at paragraphs [0008]-[0009] and [0053]-[0054] discloses identifying unexpected events [i.e., emergences or deviations] from a corpus of documents [i.e., emergence of documents] containing ontological terms related to a time or location, Frieder does not disclose:
identifying an emergence of documents, clustered in time or associated with a particular location, that include ontological terms related to the domain of interest, by the server, based on the deviation from the baseline frequency of the ontological terms.
In other words, Frieder does not explicitly disclose a deviation from a baseline frequency.
However, Danson at paragraph [0074] teaches comparing frequencies over time to identify trending topics.

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder as modified with Danson discloses:
identifying a potential event of interest, by the server, based on the deviation from the baseline frequency of the ontological terms (Frieder at paragraph [0041] discloses in part, “The term "hypothesis" can be understood to represent a specific description or example extracted, according to the form of ontology, from a body of information, which are collected to find certain events, interests, or preferences…”  While Frieder at paragraphs [0066]-[0067] discloses weighing hypotheses using a frequency of words and against thresholds, Frieder does not explicitly disclose a deviation from the baseline frequency.  However, Danson at paragraph [0074] teaches comparing frequencies over time to identify trending topics [i.e., potential event of interest.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the ontological terms related to the domain of interest comprise keywords of interest received from a user (Frieder at paragraph [0062]-[0063] user defined ontology [i.e., user defined ontological form and terms or keywords].) 

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the additional documents comprise documents generated or received by the server after the documents (Frieder at paragraph [0053] discloses receiving corpus data from a plurality of sources [i.e., receiving additional documents] that may be related to a specific location or related to a time period.  Examiner is of the position because the data described in Frieder may be received from the numerous sources described, all the data is not received at the same time.  Additionally, Danson at paragraph [0074] teaches comparing frequencies of terms in data over time, in other words data from different time frames is compared using term frequency to identify trending topics.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
identifying the emergence of documents clustered in time or associated with the particular location comprises identifying an emergence of documents clustered in time expressing themes related to the particular domain of interest (Frieder at paragraphs [0008]-[0009] discloses a method of hypothesis generation [i.e., theme] from a corpus of data to identify surprises or the latest developments or unexpected events in data.  Further, Frieder at paragraph [0040] discloses in part, “The term "ontology" can be understood to represent a formal conceptualization of a particular domain of interests or a definition of an abstract, view of a world a user desires to present.”  Additionally, Frieder at paragraph [0053] discloses corpus of data related to a time period or geographic location. Additionally, Danson at paragraph [0074] teaches comparing frequencies of terms in data over time, in other words data from different time frames is compared using term frequency to identify trending topics)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein identifying the emergence of documents clustered in time or associated with the particular location comprises identifying an emergence of documents associated with the particular location expressing themes related to the domain of interest (Dependent claim 7 is rejected under the same rationale as claim 6 above.  Additionally, Frieder at paragraph [0053] discloses corpus of data related to a time period or geographic location and Frieder at paragraph [0054] discloses an ontological vector field related to location.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the ontology comprises a plurality of elements, each of the elements comprise a plurality of ontological terms, the ontology defines ontological vectors comprising an ontological term from each of two or more of the plurality of elements, each of the ontological vectors describes a hypothesis (Frieder in the Abstract and paragraph [0010] discloses generating a hypothesis and ontological vectors from ontological terms.)

forming an ontology space wherein each dimension of the ontology space comprises one or more of the elements of the ontology; populating the ontology space by adding the ontological vectors identified in the documents such that a weight or each point in the ontology space is proportional to a number of ontological vectors associated with that point found in the documents (Frieder at paragraphs [0053] and [0055] discloses forming an N dimensional ontology space wherein each vector field is represented by a dimension.  Frieder at paragraph [0064] discloses populating the ontology space.)

using an optimization algorithm to rank points or clusters of points in the ontology space based on the weights of the points or the clusters of points; and outputting the ranked list of points or clusters of points, each point or cluster of points corresponding to one or more ontological vectors describing a hypothesis (Frieder at paragraphs [0066] – [0068] discloses using an optimization algorithm in ranking and clustering of hypothesis.  Additionally, Frieder at paragraph [0061] discloses ranking, weighting and outputting hypothesis.)

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Frieder discloses:
wherein the optimization algorithm includes simulated annealing (Frieder at paragraph [0068] discloses in part, “…the optimization algorithm in addition to simulated annealing includes…”)

Regarding dependent claim 10, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Frieder discloses:
storing links between ontological terms included in the ontology and one or more numerical metrics; and constructing the one or more stored numerical metrics in response to a determination that a linked ontological term is included in an ontological vector in the ranked list of points or cluster of points (Frieder at paragraph [0010] discloses in part, “The method comprises selecting a form of ontology configured as one or more ontology vectors…”  Additionally, Frieder at paragraphs [0065]-[0068] discloses an ontological space used to create hypothesis and ontological terms (group, exploded, bunker) in the form of (Subject, Verb, Object) vector and testing the hypothesis using the frequency of terms and providing a ranked list of hypothesis.)

Regarding independent claim 11, while independent claim 11, a system claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 11 is rejected under the same rationale as claim 1.  Additionally, Frieder at Figures 1 and 2 discloses the hardware components recited in the claim.

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claim 11 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 15, all of the particulars of claim 11 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claim 11 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Regarding dependent claim 17, all of the particulars of claim 11 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Regarding dependent claim 18, all of the particulars of claim 11 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding dependent claim 19, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 10.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frieder in view of Danson  in further view of Raza U.S. Pub. No. 2015/0294257 (hereinafter “Raza”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Frieder in the Abstract and paragraph [0041] discloses making a hypothesis based on ontology analyzing a corpus of documents, Frieder at paragraph [0054] discloses ontology may include mood, and Examiner argues in the rejection of claim 1 above that Frieder as modified with Danson discloses identifying trending topics in documents based of a frequency deviation from a baseline, Frieder as modified with Danson does not disclose:
analyzing the documents comprises determining a baseline sentimentality of documents that include the ontological term, and
identifying the deviation from the baseline comprises comparing a temporal sentimentality of additional documents that include the ontological terms to the baseline sentimentality.
In other words, Frieder does not explicitly disclose sentiment.
However, Raza at paragraph [0023] teaches a sentiment engine that contains an ontology that identifies positive and negative terms in unstructured data and creates a baseline model for making a determination from unstructured data in the comments section of a document as  to whether an employee is likely to stay or leave their position, [i.e., happy or unhappy].
All of the Frieder reference, the Danson reference, and the Raza reference, in the sections cited by the Examiner, are in the field of endeavor of document analysis.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating and weighting of hypothesis and coding of a corpus of data based on ontology and frequency analysis as disclosed in Frieder as modified with Danson with the sentiment engine that uses ontology to identify terms in unstructured data and developing a baseline model as taught in Raza to facilitate in making a determination as to what the data means (See Raza at paragraph [0016).

Regarding dependent claim 14, all of the particulars of claim 11 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2008/030884 A3
As it relates to classifying a document using a document genre ontology and threshold.
U.S. Pub. No. 2015/0356101
Paragraph [0065] as it relates previous baselines and identifying trends in terms or topics.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY G GEMIGNANI/Examiner, Art Unit 2154